DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 26 November 2021.  Claims 1-4 are pending.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2017/0076557 A1) in view of Tsuchiya (US 2009/0231367 A1).
Per claim 1, Yasui discloses a display system (e.g., display control section 3005 as shown in Fig. 5; paragraph [0077], “The display control section 3005 enables the first display section 42 and the second display section 52 to display various screens …. “)  money depositing and dispensing apparatus 3 as shown in Fig. 1) configured to deposit and withdraw money (Abstract; paragraph  [0002], “Embodiments described herein generally relate to a money depositing and dispensing apparatus, a money depositing and dispensing system and a method for training a releasing method of an error condition by the same.”;   paragraph [0028], “As shown in FIG. 1, the money depositing and dispensing apparatus 3 comprises a bill depositing and dispensing unit 4 and a coin depositing and dispensing unit 5.  Further, the money depositing and dispensing apparatus 3 may comprise either the bill depositing and dispensing unit 4 or the coin depositing and dispensing unit 5.  “; Examiner’s Note:  Yasui is directed towards a money depositing and dispensing system and a method for training a releasing method of an error condition), the money processor including a plurality of components (Figs. 1, 2, 3, and 5 illustrate a money processor including a plurality of components.), the display system comprising: 
a display (e.g., display section 24 for store clerk and the display section 25 for customer as shown in Fig. 2); 
a memory (e.g., storage section 202 as shown in Fig. 2 and storage section 302 as shown in Fig. 3) configured to store a plurality of pieces of maintenance step data respectively corresponding to a plurality of maintenance operations (e.g., Training Program PR1 as shown in Fig. 2; paragraph [0035], “ … Further, the storage section 202 stores a training program PR1.  The training program PR1 is used to exert a characteristic function of the POS terminal 2.  “; paragraph [0040]; paragraph [0060]; paragraph [0063], “… Further, the pseudo error selection screen G1 shown in FIG. 6 illustrates a case in which a pseudo error of coin jam is generated. “), each piece of maintenance step data including a plurality of pieces of image data, corresponding to a series of steps of the corresponding maintenance operation (Examiner’s Note:  Fig. 6 illustrates a training program PR1 (Pseudo Error selection) for selecting a maintenance operation.  In Fig. 6, ‘Deposit Jam’ is selected.), for one of the plurality of components of the money processor (paragraph [0067], “Furthermore, the display control section 2003 (display control module) displays a guide screen on which the method for restoring from the pseudo errors indicated.  Herein, FIG. 10 is an illustration diagram illustrating an example of a POS terminal guide screen G5.  The POS terminal guide screen G5 comprises a close button G51 which is pressed when closing the POS terminal guide screen G5.  As shown in FIG. 10, the POS terminal guide screen G5 presents a restoration method with an image and a message.”; Examiner’s Note: Fig. 10 illustrates displaying a series of steps corresponding to the “Deposit Jam’ maintenance operation); and 
a controller configured to display each of the pieces of image data stored in the memory on the display (e.g., display control section 3005 as shown in Fig. 5; paragraph [0062]; paragraph [0077]; paragraph [0078], “Alternatively, the display control section 3005 displays a guide screen on which a method for restoring from the pseudo error is indicated.  Herein, FIG. 12 is an illustration diagram illustrating an example of a money depositing and dispensing apparatus guide screen G7.  The display control section 3005 displays a money depositing and dispensing apparatus guide screen G7 in FIG. 12 (a) and a money depositing and dispensing apparatus guide screen G7 in FIG. 12 (b) alternatively at each given time.  The money depositing and dispensing apparatus guide screen G7 shown in FIG. 12(a) displays a message "Confirm storing and discharging section".  Then, the money depositing and dispensing apparatus guide screen G7 shown in FIG. 12(b) displays a message "Remove coins when coins remain".  In this way, the money depositing and dispensing apparatus guide screen G7 shown in FIG. 12 illustrates the confirmation of the storing section storing coins and a discharging section discharging the coins from the storing section because of the occurrence of the coin jam and the removing of coins when the coin jam occurs.“ ), 
read one of the plurality of pieces of maintenance step data corresponding to the one component from the memory (paragraph [0069], “The CPU of the control section 300 copies or decompresses the training program PR2 in the storage section 302 on the RAM to operate according to the training program PR2, and in this way, generates the functional sections shown in FIG. 5 on the RAM.  Specially, the control section 300 consists of a connection control section 3001, an operation control section 3002, a pseudo error control section 3003, a conveyance control section 3004, and a display control section 3005 as the functional sections. “), and 
display the plurality of pieces of image data included in the read maintenance operation step data sequentially on the display (paragraphs [0063-0067] describe displaying image data for performing a maintenance operation; Examiner’s  Note: Figs. 6-12 illustrate displaying the plurality of pieces of image data included in the read maintenance operation step data sequentially on the display.  Figure 6 illustrates image 
the predetermined condition is a condition in which an error can be prevented from occurring in the components: and
 the maintenance operations are different from an error release operation. 
Tsuchiya discloses:
the predetermined condition is a condition in which an error can be prevented from occurring in the components (Abstract; paragraph [0013]; paragraph [0141], “Further, the program may also include a process in which the maintenance determiner determines at least one of the need for and the type of maintenance for an image forming unit depending on at least one of an air leak condition, nozzle condition, and air-bubble occurrence condition …”; Examiner’s Note: Fig. 8 illustrates wherein a predetermined condition is a condition in which an error can be prevented from occurring in the components.  For example, Tsuchiya teaches predetermined conditions that may cause an error in an informing apparatus.); and
 the maintenance operations are different from an error release operation (paragraph [0141], “ …At this time, the maintenance determiner may perform the determination process on the assumption that such air-leak condition, nozzle condition, and air-bubble occurrence condition vary with an elapse of an estimated time (estimated replacement time) from the occurrence of the ink near-empty or empty error in the error ink cartridge 10 due to image formation to the replacement of the ink cartridge 10.  Further, the estimated replacement time may be based on a past record of replacement time of the ink cartridge 10. “; Examiner’s Note: Tsuchkiya discloses determining a maintenance operation based on a predetermined condition). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the image forming apparatus of Tsuchkiya with the money depositing and dispensing device of Yasui for providing preventative maintenance in order to provide reliable performance.
Per claim 2, Yasui and Tsuchkiya disclose the display system for a money processor according to claim 1, wherein the maintenance operation includes an operation for removing a cause for occurrence of an error state in the money processor (Yasui, paragraph [0022]; paragraph [0067], “Furthermore, the display control section 2003 (display control module) displays a guide screen on which the method for restoring from the pseudo error is indicated ... “; paragraph [0078], “Alternatively, the display control section 3005 displays a guide screen on which a method for restoring from the pseudo error is indicated ... “).
Per claim 3, Yasui and Tsuchkiya disclose the display system for a money processor according to claim 2, wherein the display is integrated with a host device (Yasui, e.g., POS terminal 2 as shown in Fig. 5) of the money processor (Yasui, e.g., Examiner’s Note:  Money Depositing and Dispensing Apparatus 3 integrates a display section for store clerk 24 and display section for customer 25. ).
Per claim 4, Yasui and Tsuchkiya disclose the display system for a money processor according to claim 1, wherein the display is integrated with a host device (Yasui, e.g., POS terminal 2 as shown in Fig. 5) of the money processor (Yasui, e.g., Money Depositing and Dispensing Apparatus 3 as shown in Fig. 5) or includes a portable information terminal electrically coupled to the money processor (Yasui, Examiner’s Note:  Money Depositing and Dispensing Apparatus 3 integrates a display section for store clerk 24 and display section for customer 25. ).
Response to Arguments
Applicant’s arguments, see Remarks, filed 26 November 2021, with respect to the rejection(s) of claim(s) 1-4 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsuchiya (US 2009/0231367 A1) under 35 U.S.C. 103.
Applicant argues that Yasui does not disclose a controller configured to perform the claimed operations upon determining that one of the plurality of components of the money processor requires maintenance based on a predetermined condition, where "the predetermined condition is a condition in which an error can be prevented from occurring in the components" (i.e., before the error occurs) and  that "the maintenance different from an error release operation," as required by amended claim 1.
The Examiner disagrees since Yasui was not relied upon to disclose a controller configured to perform the claimed operations upon determining that one of the plurality of components of the money processor requires maintenance based on a predetermined condition, where "the predetermined condition is a condition in which an error can be prevented from occurring in the components" (i.e., before the error occurs) and  that "the maintenance operations are different from an error release operation," as required by amended claim 1. Tsuchkiya was relied upon to disclose the amended portions of claim 1 as cited the rejection above.
Claims 2-4 also are deemed not patentable at least for their dependencies on claim 1. Therefore, the rejection of claims 1-4 are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173